Exhibit 10.6

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

In consideration of the services provided by certain non-employee members of the
Board of Directors (the “Board”) of Landmark Infrastructure Partners GP LLC, a
Delaware limited liability company (the “Company”), which is the general partner
of Landmark Infrastructure Partners LP, a Delaware limited partnership (the
“Partnership”), the Company maintains this Landmark Infrastructure Partners GP
LLC Non-Employee Director Compensation Plan (this “Plan”) to (1) attract and
retain highly qualified individuals, whose efforts and judgment can contribute
significantly to the success of the Company and the Partnership, to serve as
non-employee members of the Board and (2) stimulate the active interest of these
persons in the development and financial success of the Company and the
Partnership by providing for ownership of common units in the Partnership by
such persons.

 

ARTICLE I
ELIGIBILITY

 

Each Non-Employee Director will be eligible to receive the remuneration for
Board services provided for in this Plan.  For purposes of this Plan,
“Non-Employee Director” means a member of the Board who (a) is not an officer or
employee of the Company or any of its subsidiaries or affiliates, and (b) has
not entered into an arrangement with the Company or any of its subsidiaries to
receive compensation from any such entity other than in respect of his or her
services as a member of the Board of any such entity.  The Board will make all
determinations regarding which of its members are Non-Employee Directors.

 

ARTICLE II
ANNUAL BOARD MEMBER RETAINER

 

2.1                               Annual Board Member Retainer Generally. 
Subject to the remaining provisions of this Article II, each Non-Employee
Director will receive an annual retainer in respect of his or her service as a
member of the Board during such calendar year (the “Annual Board Member
Retainer”).  The amount of the Annual Board Member Retainer payable to each
Non-Employee Director for each calendar year will be equal to $35,000, as
modified by the remainder of the provisions of this Article II.  Except as
otherwise provided in Section 5.5, the Annual Board Member Retainer to be paid
to each Non-Employee Director will be payable in cash.

 

2.2                               Payment of Annual Board Member Retainer Where
Board Membership Runs from Beginning of Calendar Year.  If a Non-Employee
Director is a member of the Board from the beginning of a calendar year, such
Non-Employee Director’s Annual Board Member Retainer for such calendar year will
be payable in four equal quarterly installments of $8,750 (the “Quarterly Board
Member Retainer Value”) on the first business day following the end of each
fiscal quarter, beginning with the fiscal quarter ending March 31 (each, a
“Quarterly Payment Date”), subject to the provisions of Section 2.4.

 

2.3                               Reduction and Payment of Annual Board Member
Retainer Where Board Membership Commences During Calendar Year.  If a
Non-Employee Director is not a member of the Board at the beginning of a
calendar year, but becomes a member of the Board during the

 

--------------------------------------------------------------------------------


 

course of such calendar year, such Non-Employee Director’s Annual Board Member
Retainer for such calendar year will be subject to reduction and payment,
subject to the provisions of Section 2.4, as follows:

 

(a)                                 a 0% reduction, if such Non-Employee
Director becomes a member of the Board before March 31 of such calendar year, in
which case the Non-Employee Director will be paid the Quarterly Board Member
Retainer Value for such calendar year on each of the four Quarterly Payment
Dates occurring with respect to such calendar year;

 

(b)                                 a 25% reduction, if such Non-Employee
Director becomes a member of the Board on or after March 31 of such calendar
year but before June 30 of such calendar year, in which case the Non-Employee
Director will be paid the Quarterly Board Member Retainer Value for such
calendar year on each of the three remaining Quarterly Payment Dates occurring
with respect to such calendar year;

 

(c)                                  a 50% reduction, if such Non-Employee
Director becomes a member of the Board on or after June 30 of such calendar year
but before September 30 of such calendar year, in which case the Non-Employee
Director will be paid the Quarterly Board Member Retainer Value for such
calendar year on each of the two remaining Quarterly Payment Dates occurring
with respect to such calendar year; and

 

(d)                                 a 75% reduction, if such Non-Employee
Director becomes a member of the Board on or after September 30 of such calendar
year but before December 31 of such calendar year, in which case the
Non-Employee Director will be paid the Quarterly Board Member Retainer Value for
such calendar year on the one remaining Quarterly Payment Date occurring with
respect to such calendar year.

 

2.4                               Payment of Annual Board Member Retainer Where
Board Membership Terminates During Calendar Year.  Notwithstanding anything to
the contrary in this Article II, and unless otherwise provided by the Committee
(as defined in Section 7.1), a Non-Employee Director whose membership on the
Board terminates during a calendar year will not receive payment of any portion
of his or her Annual Board Member Retainer for that calendar year which would
otherwise be payable on a Quarterly Payment Date that occurs following the date
such Non-Employee Director’s membership on the Board terminates.

 

ARTICLE III
ANNUAL COMMITTEE CHAIR RETAINER

 

3.1                               Annual Committee Chair Retainer Generally. 
Subject to the remaining provisions of this Article III, each Non-Employee
Director who serves as the chair of a committee of the Board (a “Committee
Chair”) during any calendar year will receive an additional annual retainer in
respect of his or her service as such Committee Chair (the “Annual Committee
Chair Retainer”).  The amount of the Annual Committee Chair Retainer payable for
any such calendar year to each Non-Employee Director who is a Committee Chair
during such period (a “Non-Employee Director/Committee Chair”) will be equal to
(a) $10,000 for service as a Non-

 

--------------------------------------------------------------------------------


 

Employee Director/Committee Chair of the Audit Committee, and/or (b) an amount,
if any, as determined by the Board for service as a Non-Employee
Director/Committee Chair of any other committee of the Board as may be
established at any time, in each case, as modified by the remainder of this
Article III.  Except as otherwise provided in Section 5.5, the Annual Committee
Chair Retainer to be paid to any Non-Employee Director/Committee Chair will be
payable in cash.

 

3.2                               Payment of Annual Committee Chair Retainer
Where Service as Committee Chair Runs from Beginning of Calendar Year.  If a
Non-Employee Director/Committee Chair is a Committee Chair of a standing
committee from the beginning of a calendar year, such Non-Employee
Director/Committee Chair’s Annual Committee Chair Retainer for such calendar
year will be payable in four equal quarterly installments (the “Quarterly
Committee Chair Retainer Value”) on each Quarterly Payment Date.

 

3.3                               Reduction and Payment of Annual Committee
Chair Retainer Where Service as Committee Chair Commences During Calendar Year. 
If a Non-Employee Director/Committee Chair is not a Committee Chair of a
standing committee at the beginning of a calendar year, but becomes a Committee
Chair of such committee during the course of such calendar year, such
Non-Employee Director/Committee Chair’s Annual Committee Chair Retainer for such
calendar year will be subject to reduction and payment, subject to the
provisions of Section 3.4, as follows:

 

(a)                                 a 0% reduction, if such Non-Employee
Director/Committee Chair becomes a Committee Chair before March 31 of such
calendar year, in which case the Non-Employee Director/Committee Chair will be
paid the Quarterly Committee Chair Retainer Value on each of the four Quarterly
Payment Dates occurring with respect to such calendar year;

 

(b)                                 a 25% reduction, if such Non-Employee
Director/Committee Chair becomes a Committee Chair on or after March 31 of such
calendar year but before June 30 of such calendar year, in which case the
Non-Employee Director/Committee Chair will be paid the Quarterly Committee Chair
Retainer Value on each of the three remaining Quarterly Payment Dates occurring
with respect to such calendar year;

 

(c)                                  a 50% reduction, if such Non-Employee
Director/Committee Chair becomes a Committee Chair on or after June 30 of such
calendar year but before September 30 of such calendar year, in which case the
Non-Employee Director/Committee Chair will be paid the Quarterly Committee Chair
Retainer Value on each of the two remaining Quarterly Payment Dates occurring
with respect to such calendar year; and

 

(d)                                 a 75% reduction, if such Non-Employee
Director/Committee Chair becomes a Committee Chair on or after September 30 of
such calendar year but before December 31 of such calendar year, in which case
the Non-Employee Director/Committee Chair will be paid the Quarterly Committee
Chair Retainer Value on the one remaining Quarterly Payment Date occurring with
respect to such calendar year.

 

--------------------------------------------------------------------------------


 

3.4                               Payment of Annual Committee Chair Retainer
Where Service as Committee Chair Terminates During Calendar Year. 
Notwithstanding anything to the contrary in this Article III, and unless
otherwise provided by the Committee, a Non-Employee Director/Committee Chair
whose service as a Committee Chair of a standing committee terminates during a
calendar year will not receive payment of any portion of his or her Annual
Committee Chair Retainer that would otherwise be payable on a Quarterly Payment
Date that occurs following the date such Non-Employee Director/Committee Chair’s
service as a Committee Chair of such committee terminates.

 

3.5                               Service as Committee Chair for Multiple
Committees.  In the event any Non-Employee Director serves as a Committee Chair
for more than one committee of the Board, the provisions of this Article III
will be applied separately to each situation of service as a Committee Chair
with a separate Annual Committee Chair Retainer being payable to him or her as a
Committee Chair in each instance.

 

ARTICLE IV
MEETING PARTICIPATION COMPENSATION

 

4.1                               Compensation Generally.  Each Non-Employee
Director will receive, as compensation in addition to all other compensation
provided for in this Plan, the meeting participation compensation provided for
in Sections 4.2 and 4.3 (“Meeting Participation Compensation”).  Such Meeting
Participation Compensation will be payable on such schedule as is determined by
the Company provided that Meeting Participation Compensation will in all events
be payable no later than the earlier of the first Quarterly Payment Date next
following by fourteen days or more the meeting to which the Meeting
Participation Compensation applies or March 15 of the calendar year immediately
following the calendar year in which such Meeting Participation Compensation was
earned.

 

4.2                               Compensation for Participation in Board
Meetings.  Each Non-Employee Director will receive, for participation as a
member of the Board in meetings of the Board (a “Board Meeting”), a per meeting
fee of (a) $1,000 for each Board Meeting which the Non-Employee Director attends
in person or (b) $500 for each Board Meeting having a length of in excess of one
hour in which the Non-Employee Director participates by telephone conference
call.

 

4.3                               Compensation for Participation in Committee
Meetings.  Each Non-Employee Director will receive, for participation as a
member of a committee of the Board in meetings of such committee (a “Committee
Meeting”), a per meeting fee of (a) $500 for each Committee Meeting which the
Non-Employee Director attends in person or (b) $500 for each Committee Meeting
having a length of in excess of one hour in which the Non-Employee Director
participates by telephone conference call.

 

ARTICLE V
EQUITY GRANTS

 

5.1                               Annual Grant of Units.  Each Non-Employee
Director will receive, in addition to the other compensation provided for in
this Plan, an annual grant (“Annual Unit Grant”) of common units of the
Partnership (the “Units”), valued in the aggregate amount of $35,000 (the

 

--------------------------------------------------------------------------------


 

“Annual Unit Grant Value”) for each calendar year, with the number of Units to
be granted and the timing of such grants determined in accordance with the
provisions of this Article V.  For purposes of valuing such grants and otherwise
of this Plan, “Fair Market Value” shall have the same meaning as set forth in
the LTIP.

 

5.2                               Granting of Annual Unit Grant Where Board
Membership Runs from Beginning of Calendar Year.  If a Non-Employee Director is
a member of the Board from the beginning of a calendar year, the Annual Unit
Grant with respect to such calendar year will be made annually in advance on the
Quarterly Payment Date occurring in January with respect to the calendar year,
subject to the provisions of Section 5.4.  The number of Units granted on the
Quarterly Payment Date occurring in January with respect to a calendar year will
be such number of whole Units as have an aggregate Fair Market Value equal to
the Annual Unit Grant Value for such calendar year on such Quarterly Payment
Date (rounded up to the nearest whole Unit).  For the 2014 calendar year, the
Annual Unit Grant will be made as soon as practicable following the consummation
of the Partnership’s initial public offering in an amount equal to a pro-rated
portion of the Annual Unit Grant Value based on the number of days remaining in
the calendar year.

 

5.3                               Reduction and Granting of Annual Unit Grant
Where Board Membership Commences During Calendar Year.  If a Non-Employee
Director is not a member of the Board at the beginning of a calendar year, but
becomes a member of the Board during the course of such calendar year, such
Non-Employee Director’s Annual Unit Grant for such calendar year will be subject
to reduction and granting, subject to the provisions of Section 5.4, as follows:

 

(a)                                 a 0% reduction, if such Non-Employee
Director becomes a member of the Board before March 31 of such calendar year, in
which case the Non-Employee Director will be granted, on the Quarterly Payment
Date occurring in January of the following calendar year, such number of whole
Units as have an aggregate Fair Market Value equal to the Annual Unit Grant
Value for such calendar year on such Quarterly Payment Date (rounded up to the
nearest whole Unit);

 

(b)                                 a 25% reduction, if such Non-Employee
Director becomes a member of the Board on or after March 31 of such calendar
year but before June 30 of such calendar year, in which case the Non-Employee
Director will be granted, on the Quarterly Payment Date occurring in January of
the following calendar year, such number of whole Units as have an aggregate
Fair Market Value equal to the Annual Unit Grant Value for such calendar year on
such Quarterly Payment Date (rounded up to the nearest whole Unit);

 

(c)                                  a 50% reduction, if such Non-Employee
Director becomes a member of the Board on or after June 30 of such calendar year
but before September 30 of such calendar year, in which case the Non-Employee
Director will be granted, on the Quarterly Payment Date occurring in January of
the following calendar year, such number of whole Units as have an aggregate
Fair Market Value equal to the Annual Unit Grant Value for such calendar year on
such Quarterly Payment Date (rounded up to the nearest whole Unit); and

 

--------------------------------------------------------------------------------


 

(d)                                 a 75% reduction, if such Non-Employee
Director becomes a member of the Board on or after September 30 of such calendar
year but before December 31 of such calendar year, in which case the
Non-Employee Director will be granted, on the Quarterly Payment Date occurring
in January of the following calendar year, such number of whole Units as have an
aggregate Fair Market Value equal to the Annual Unit Grant Value for such
calendar year on such Quarterly Payment Date (rounded up to the nearest whole
Unit).

 

For the avoidance of doubt, the foregoing grant to be made to the Non-Employee
Director under this Section 5.3 on the Quarterly Payment Date in January of the
year following the year of his commencement of service on the Board shall be in
addition to the Annual Unit Grant that he will receive on such Quarterly Payment
Date for the subsequent year pursuant to Section 5.2.

 

5.4                               Effect on Annual Unit Grant Where Board
Membership Terminates During Calendar Year.  Notwithstanding anything to the
contrary in this Article V, and unless otherwise provided by the Committee, a
Non-Employee Director whose membership on the Board terminates during a calendar
year will be entitled to retain any portion of his or her Annual Unit Grant for
that calendar year which was granted on the Quarterly Payment Date occurring in
January of such calendar year.

 

5.5                               Additional Grants of Units in Lieu of Cash
Compensation.  In addition to the Annual Unit Grant and any Election Unit Grant
(as defined in Section 5.6), beginning for calendar year 2015 compensation, any
Non-Employee Director may elect from time to time to receive any or all of the
cash compensation payable hereunder, for the Annual Board Member Retainer and/or
the Annual Committee Chair Retainer, in Units instead.  For purposes of this
Plan, cash compensation to which an election made in accordance with the
provisions of this Section 5.5 applies shall be referred to as “Elected Unit
Compensation.”  Any such election with respect to Elected Unit Compensation
shall be made in advance of the calendar year for which it is to be earned and
must otherwise comply with the procedures therefor established from time to time
by the Committee (as defined in Section 7.1).  In the event of such an election
by a Non-Employee Director, the Non-Employee Director will be granted Units in
place of any such Elected Unit Compensation on the Quarterly Payment Date
occurring in January of the calendar year to which such Elected Unit
Compensation relates.  The number of Units to be granted to a Non-Employee
Director on the Quarterly Payment Date occurring in January of the calendar year
to which such Elected Unit Compensation relates pursuant to an election made in
accordance with this Section 5.5 will be such number of whole Units as have an
aggregate Fair Market Value equal to the cash amount of such Elected Unit
Compensation on such Quarterly Payment Date (rounded up to the nearest whole
Unit).  If a Non-Employee Director who has made an election pursuant to this
Section 5.5 ceases to be a member of the Board prior to the payment of any
Elected Unit Compensation in Units, such unpaid Elected Unit Compensation will
not be satisfied in Units and instead (to the extent it is earned and payable in
accordance with the other terms of this Plan) will be paid in cash within thirty
days after the Non-Employee Director ceases to be a member of the Board or, if
earlier, by March 15 of the calendar year immediately following the calendar
year in which such compensation was earned.

 

--------------------------------------------------------------------------------


 

5.6                               Discretionary Grant of Units Upon Initial
Election as a Non-Employee Director.  In addition to the Annual Unit Grant
pursuant to Section 5.1, the Board may, in its discretion, make a grant of Units
(an “Election Unit Grant”) to a Non-Employee Director in connection with his
initial election as a member of the Board.  The Board shall establish the amount
and terms (including, without limitation, any vesting requirements or other
conditions) of any such grant in its discretion.

 

5.7                               Terms and Conditions for and Full Vesting of
Grants.  For purposes of this Plan, each grant of Units made as provided in this
Article V to a Non-Employee Director will be made pursuant to and in accordance
with the terms and conditions set forth in this Plan and in the Landmark
Infrastructure Partners LP 2014 Long-Term Incentive Plan, as currently in effect
and as it may hereafter be amended (the “LTIP”), and, unless otherwise
determined by the Board with respect to an Election Unit Grant, will be 100%
vested on the date it is made.  However, the provisions of this Plan providing
specifically for grants of Units in certain circumstances to Non-Employee
Directors shall not restrict or prevent any other awards of Units not referenced
in or made pursuant to this Plan which are otherwise made to Non-Employee
Directors on a discretionary basis under the LTIP.

 

5.8                               Award Agreement.  Any Non-Employee Director
who acquires Units as provided in this Article V may be required to execute and
comply with the terms of an award agreement with the Company and the
Partnership, in such form as is approved from time to time by the Committee.

 

ARTICLE VI
REIMBURSEMENT OF EXPENSES

 

While a Non-Employee Director is serving as a member of the Board, the
Non-Employee Director will be reimbursed for his or her business-related
expenses incurred in carrying out his or her duties as a member of the Board,
including but not limited to all reasonable and necessary expenses incurred by
the Non-Employee Director to attend Board and Board committee meetings or
otherwise fulfill his or her duties, in accordance with the Company’s expense
reimbursement policy as in effect at the time an expense is incurred.

 

ARTICLE VII
GENERAL PROVISIONS

 

7.1                               Administration.  The Plan will be administered
by the Board or by a committee of, and appointed by, the Board (the
“Committee”).  In the absence of the Board’s appointment of a committee to
administer the Plan, the Board shall act as the “Committee” hereunder.  The
Committee will have the complete authority and power to interpret this Plan,
prescribe, amend and rescind rules relating to the administration of this Plan,
determine a Non-Employee Director’s rights under this Plan (including such
rights to receive payments of any cash compensation and/or grants of Units
hereunder, and the amounts thereof), and take all other actions necessary or
desirable for the administration of this Plan.  All actions and decisions of the
Committee will be final and binding upon the Company, the Partnership, the
Non-Employee Directors, and all other persons.  The Committee may delegate to
officers and employees of the Company the authority to perform specified
ministerial functions under this Plan.  Any actions

 

--------------------------------------------------------------------------------


 

taken by any officers or employees of the Company pursuant to such delegation of
authority will be deemed to have been taken by the Committee.  No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, will be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to this Plan, and all
members of the Committee, and each officer of the Company and each employee of
the Company acting on behalf of the Committee, will, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination or interpretation.

 

7.2                               Unfunded Obligations.  The amounts to be paid
and Units to be granted to Non-Employee Directors pursuant to this Plan are
unfunded obligations of the Company.  The Company is not required to segregate
any monies or other assets from its general funds, to create any trusts or to
make any special deposits with respect to these obligations.

 

7.3                               No Additional Rights.  The compensation
amounts provided for herein are intended to compensate a Non-Employee Director
for all of such Non-Employee Director’s professional duties as a member of the
Board and any committees thereof and, unless otherwise determined by the Board
from time to time, no additional or separate compensation (other than as
described in this Plan) will be payable to a Non-Employee Director for his or
her service on the Board or committees of the Board (including as a Committee
Chair), attendance at and/or participation in meetings of the Board or
committees of the Board, or informal advisory time.  None of this Plan, the LTIP
or any Annual Unit Grant or other compensation provided for or granted hereunder
or thereunder will confer upon any Non-Employee Director the right to continue
to serve as a member of the Board or any committee of the Board.

 

7.4                               Nonassignment.  Except by will or the laws of
descent and distribution, the right of a Non-Employee Director to the receipt of
any amounts under this Plan may not be assigned, transferred, pledged or
encumbered in any manner nor will such right or other interests be subject to
attachment, execution or other legal process.

 

7.5                               Incapacity of Non-Employee Director.  If the
Committee finds that any Non-Employee Director to whom a payment is due under
this Plan is unable to care for his or her affairs because of illness or
accident or is under a legal disability, unless a prior claim therefor has been
made by a duly appointed legal representative, any payment due may, at the
discretion of the Committee, be paid to the spouse, child, parent or brother or
sister of such Non-Employee Director or to any other person whom the Committee
has determined has incurred expense for such Non-Employee Director. Any such
payment will be a complete discharge of the obligations of the Company with
respect to such payment under the provisions of this Plan.

 

7.6                               Compliance with Other Laws and Regulations. 
Notwithstanding anything contained herein to the contrary, neither the Company
nor the Partnership will be required to sell or issue Units under this Plan if
the issuance thereof would constitute a violation by a Non-Employee Director,
the Company or the Partnership of any provisions of any law or regulation of any
governmental authority or any national securities exchange or inter-dealer
quotation system or other forum in which Units are quoted or traded; and, as a
condition of any sale or issuance of Units hereunder, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or

 

--------------------------------------------------------------------------------


 

regulation.  This Plan, the Units and other compensation provided hereunder, and
the obligation of the Company or the Partnership to sell or deliver Units
hereunder, will be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

 

7.7                               Termination and Amendment.  The Board may from
time to time amend, suspend, or terminate this Plan, in whole or in part, and if
this Plan is suspended or terminated the Board may thereafter reinstate any or
all of its provisions.  Notwithstanding the foregoing, no amendment, suspension
or termination of this Plan may impair the right of a Non-Employee Director to
receive any benefit accrued hereunder prior to the effective date of such
amendment, suspension or termination.

 

7.8                               Entire Plan.  This Plan constitutes the entire
plan with respect to the subject matter hereof (other than matters covered by
the LTIP) and supersedes all prior plans with respect to the subject matter
hereof (other than the LTIP).

 

7.9                               Applicable Law.  Except to the extent
preempted by applicable federal law, this Plan will be governed by and construed
in accordance with the laws of the State of Delaware.

 

7.10                        Section 409A Matters.  This Plan is intended to
provide for compensation that constitutes one or more “short term deferrals”
within the meaning of Section 409A of the Code and any regulations issued
thereunder, so that it and any compensation payable hereunder will be exempt
from Section 409A of the Code.  Accordingly, this Plan will be construed,
interpreted and operated in a manner consistent with such intent.  For purposes
of Section 409A of the Code, to the extent necessary, each amount of
compensation payable hereunder shall be considered a separate payment and a
separate short term deferral.

 

*****

 

--------------------------------------------------------------------------------